Title: Richard Grinnell to the American Commissioners, 9 July 1778: résumé
From: Grinnell, Richard
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Dunkirk, July 9, 1778: I arrived here last August after serving on the Belle Isle, 74, as a midshipman impressed at sea; a London merchant got me my discharge. I went to Nieuwpoort, and told Mr. Nesbitt that I wanted to be commissioned in Paris and then sail for Brazil to destroy the London fleet there. He put me in touch with Mr. Coffyn, who took my papers and advised me to write you. This I did, but after hearing nothing for two months accepted his offer of a vessel to go whaling off Brazil. I wrote to London, got ten Americans, and took four on the voyage with me; Mr. Coffyn sent the rest to Nantes. He wants me to go again, but I will not until I hear from the bearer, Capt. Amiel, whether I can serve my country. Mr. Nesbitt asks me to get as many Americans as possible from London; I think a number will be able to escape and come by way of Holland.
True or not, I heard today that my brother, William Grinnell, first lieutenant on the Columbus when she engaged the Glasgow, is now at Brest in command of a frigate.
Please let me know how to proceed. I have promised Capt. Amiel to do nothing until I hear from him.>
